Citation Nr: 0033914	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Evaluation of lumbosacral strain with spondylolisthesis, 
rated as 40 percent disabling.  

Evaluation of residuals of a right knee injury, rated as 30 
percent disabling.  

Evaluation of degenerative arthritis of the right knee as a 
residual of the right knee injury, rated as 10 percent 
disabling.  

Evaluation of residuals of a left (minor) shoulder injury, 
rated as 20 percent disabling.  

Evaluation of a scar of the right lower leg, rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 and 
October 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  

The veteran had a personal hearing on his appeal before the 
undersigned Veterans Law Judge at Washington, D.C., in July 
1998.  His wife was present as an observer.  The hearing 
transcript is of record.  

The case was remanded by the Board in April 1999 for 
additional medical records, a VA rating examination with due 
regard and consideration for all pertinent disabling 
manifestations in compliance with the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 
38 C.F.R. §§ 4.40, 4.45, a VA General Counsel's opinion 
regarding separate ratings for the right knee disability on 
the basis of both limitation of motion and instability, and 
additional Social Security records.  The purpose of that 
remand has been met.  

By rating action in May 2000, the disability rating was 
increased to 40 percent for lumbosacral strain, the highest 
schedular rating under Diagnostic Code 5295, and to 10 
percent for a scar of the right lower leg, the highest 
schedular rating under Diagnostic Code 7804.  Service 
connection was granted for degenerative arthritis of the 
right knee as a residual of the right knee injury, and rated 
as 10 percent disabling under Diagnostic Code 5260.  A total 
compensation rating based on individual unemployability was 
granted.  


FINDINGS OF FACT

1.  Lumbosacral strain with spondylolisthesis is shown to be 
severe with marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of joint spaces.  

2.  Residuals of a right knee injury are manifested by severe 
right knee impairment and degenerative arthritis with 
limitation of extension of the right knee to 20 degrees.  

3.  Residuals of a left shoulder injury are manifested by no 
more than limitation of motion of the left arm midway between 
the side and the shoulder.  

4.  A scar of the right lower leg is manifested by no more 
than pain and tenderness on objective demonstration.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain with spondylolisthesis is no more than 
40 percent disabling.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5295 (1999).

2.  Residuals of a right knee injury are no more than 30 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5257 
(1999).

3.  Degenerative arthritis of the right knee is 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5261 (1999).

4.  Residuals of a left shoulder injury are no more than 20 
percent disabling. 38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5201 
(1999).

5.  A scar of the right lower leg is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Private clinical records dated in 1992 and 1993 show severe 
osteoarthritis of the right knee with the inability to stand 
for any prolonged period, varus deformity of the right knee, 
worsening right knee pain, warmth, swelling and tenderness of 
the right knee, a constantly worn right knee brace during 
waking hours, and left shoulder tenderness and bursitis.  

R. C. Cava, M.D., reported in October 1996 that the veteran 
had marked lateral instability of the right knee and total 
knee replacement had been recommended.  

On a VA general medical examination in May 1997, the veteran 
complained of constant right knee pain, back pain on bending 
and lifting, but no radiation into the lower extremities.  
There was no fluid, instability, joint line pain, nor 
patellar articular surface tenderness.  Right knee flexion 
was to 135 degrees.  Extension was to 0 degrees.  There were 
no reflex, sensory or motor defects of the lumbar spine.  
There was no atrophy of the lower extremities.  Straight leg 
raising was negative.  Gluteal tone was good.  Heel and toe 
rising was good.  He was able to squat well.  Posture was 
normal.  He had no fixed deformities and the musculature of 
the back was of good quality.  Forward flexion of the lumbar 
spine was to 85 degrees, with evidence of pain on 
straightening-up.  Backward extension was to 20 degrees.  
Lateral flexion was to 35 degrees, bilaterally.  Rotation was 
to 30 degrees, bilaterally.  Chronic capsulitis and chronic 
lumbosacral strain were diagnosed.  

On a VA examination of the joints in May 1997, the veteran 
complained of severe right knee, left shoulder and 
lumbosacral spine pain.  There was marked instability of the 
right knee with marked varus deformity.  He wore a brace.  
Right knee flexion was to 90 degrees.  Left shoulder 
abduction was to 50 degrees.  Left shoulder adduction was to 
15 degrees.  X-ray examinations showed arthritis of the left 
shoulder with cystic degenerative formations.  He had very 
severe arthritis of the right knee.  There was postural 
abnormality of the back with standing with the hips flexed.  
He had marked spasm in the paralumbar musculature.  Forward 
flexion was to 30 degrees.  Backward extension was at 0 
degrees.  Lateral flexion and rotation, respectively, was to 
20 degrees, bilaterally.  There was objective evidence of 
pain on motion.  Degenerative arthritis of the lumbar spine 
was diagnosed.  The examiner commented that the veteran had 
marked functional loss due to limitation of motion, pain and 
easy fatigability.  Normal ranges of motion were between 50 
and 75 percent greater that the ranges of motion measured.  

During the July 1998 hearing, the veteran testified that his 
right knee was worsening with swelling, numbness, impaired 
walking with the ability to walk only a short way and 
constant pain.  A new, expensive right knee brace reportedly 
had been recommended.  He stated that his right knee was very 
unstable and had deteriorated to the point where total right 
knee replacement was needed.  He testified that he could only 
raise his shoulder a certain amount and it was almost torn-
off.  He could feel it catching on movement and it hurt.  
Constant left shoulder pain was described.  He also described 
moving his right knee as rubbing metal against metal, with 
constant pain.  He testified that his right leg scar was 
tender and constantly painful.  It reportedly was a deep scar 
all the way to the bone.  He described constant low back pain 
and catching of the back on bending.  He could only sit for 
so long and could hardly walk.  He had a burning sensation on 
sitting.  He testified that he would feel a sharp pain in his 
right leg scar if it was touched or pressure was placed on by 
a hand grabbing his leg in the area of the scar.  

Dr. Cava reported in August 1999 that the veteran had pain 
and limitation of motion of the left shoulder with the 
inability to abduct actively beyond 30 degrees.  He used a 
derotation brace on his right knee, which was grossly swollen 
with a genu varus deformity.  He found the brace to be 
essential to prevent falling, in that he perceived the knee 
to be unstable.  He ambulated with a cane for short 
distances, and with a walker for longer distances.  He had 
been medically advised to undergo a total knee replacement.  
Objectively, there was marked bowing of the right knee, with 
effusion.  Tenderness was elicited at the left shoulder joint 
line with no effusion but limited range of motion.  Severe 
post-traumatic osteoarthritis of the right knee and left 
shoulder was assessed.  

On a VA neurology examination in August 1999, the veteran was 
shown to be right-handed.  There was marked reduction in 
mobility of the back with intact cranial nerves, "ratchety" 
non-physiologic weakness in the extremities, restricted 
motion of the left shoulder without objective evidence of 
weakness or atrophy, "1+" reflexes that were symmetric, 
intact sensory examination, and an inconsistent, lurching, 
bizarre gait.  The impression was that the examiner could 
find no evidence of a physiological or neurological process.  
No neurological area of abnormalities in addition to the 
veteran's orthopedic problems was found.  

On a VA joint examination in September 1999, the veteran had 
marked instability of the right knee and varus deformity.  He 
was wearing a metal cage-type brace.  Range of motion of the 
right knee was to 90 degrees in flexion.  There was a 20-
degree lack of extension of the right knee.  Normal range of 
motion of the knees for a person of his size and age was 
given of 135-140 degrees of flexion and 0 degrees of 
extension.  There was a loss of 70 degrees in external 
rotation and 20 degrees in internal rotation.  Left shoulder 
abduction was to 50 degrees.  Range of motion reportedly 
should have been extension and abduction to 180 degrees, and 
internal as well as external rotation to 90 degrees.  There 
was decreased range of motion of the back with no neurologic 
deficits.  Limitation of motion of the right knee and left 
shoulder was described by the examiner as secondary to pain 
rather than physical blocking.  The examiner also believed 
that the veteran had contractures of the right knee and left 
shoulder joint capsules because of lack of use and had 
undergone disuse capsulitis.  Passive range of motion was no 
greater than active range of motion of the right knee or left 
shoulder.  Left shoulder and right quadriceps strength was 
not lessened when tested against resistance.  The examiner 
felt that the veteran's pain was causing his loss of 
function.  He was unable to heel and toe rise, reported as 
probably due to his knee  and a hip condition, and to back 
pain.  He stood with hips flexed and marked spasm in the 
lumbar spine.  Flexion of the lumbar spine was to 30 degrees.  
There was 0 degrees of extension, right and left.  It was 
also stated that flexion was limited to approximately 18 to 
20 degrees.  There was objective evidence of pain on motion 
when he reached his limit of motion.  He demonstrated a 
definitely marked disability which was basically 100 percent 
for his activities of daily living, locomotion and 
employment.  His back showed weakened range of motion and 
excessive fatigability on repeated motion.  There was no 
apparent incoordination.  He did not have loosening of the 
spine.  Some loss of lateral bending was described as 
symmetrical.  There was a positive "Galway" sign.  The 
examination of the right lower leg scar showed that it was 
not painful or tender on objective demonstration and there 
did not appear to be any ulceration of the scar.  
Residuals of the right knee injury, left shoulder injury, 
lumbosacral strain, mild spondylolisthesis of the lumbar 
spine, and right leg scar prevented him from securing and 
following a substantially gainful occupation.  

On VA magnetic resonance imaging of the lumbar spine in 
February 2000, there was evidence of diffuse lumbar 
spondylosis with osteophyte formation throughout the lumbar 
spine.  There was narrowing of the L2-3 disc space within 
which there was likely some calcification.  There was 
narrowing of the L3-4 and L4-5 disc spaces.  L2 was mildly 
posteriorly subluxed on L3.  L4 was mildly anteriorly 
subluxed on L5.  L5 was anteriorly subluxed mildly on S1.  
Deformity of the S1 superior anterior end plate was seen 
likely reflecting the degenerative changes from the 
subluxation.  At the L1-2 level, there was no disc herniation 
but there were degenerative facet changes.  At the L2-3 
level, there was mild and mild to moderate canal stenosis 
secondary to degenerative changes.  A ventral extradural 
defect was favored to be secondary to a broad based disc 
herniation.  At the L3-4 level, there was moderate canal 
stenosis.  Degenerative changes were present with a bulging 
annulus diffusely and osteophytes.  At the L4-5 level, there 
was mild anterior subluxation of L4 on L5 with a moderate 
central canal stenosis.  Degenerative facet disease was 
present.  At the L5-S1 level, there was a mild anterior 
subluxation of a Grade 1 nadir.  There were extensive 
degenerative changes about the APRs defect.  There were 
degenerative changes in the facet joints at the L5-S1 level.  
There was a ventral extradural defect at L5-S1 due to a 
pseudo disc or bulging annulus from the anterior subluxation 
of L5 on S1.  Osteophytes were seen encroaching on the neural 
foramen bilaterally, extending into the canal.  Subarachnoid 
sac compression from L2 to S1 was noted.  The cauda equina 
appeared crowded from the L2 to S1 levels.  The impressions 
included diffuse degenerative changes of the lumbar spine 
with mild to moderate canal stenosis at L2-3, moderate canal 
stenosis at L3-4, moderate canal stenosis at L4-5, canal 
narrowing at L5-S1, bilateral pars defects at L5-S1, 
degenerative changes felt to be the cause of mild anterior 
subluxation of L4 and L5, and mild posterior subluxation of 
L2 and L3.  

On a VA examination of the veteran's right leg scar in May 
2000, he complained of tenderness of the scar.  There was a 
10 by 1 centimeter scar of the right shin.  It was positive 
for tenderness.  It was not adherent.  Texture of the scar 
was termed normal.  No ulceration or breakdown of the skin, 
elevation or depression of the scar, underlying tissue loss, 
inflammation, edema, or keloid formation of the scar was 
found.  The color of the scar compared to normal areas of the 
skin.  Minimal disfigurement from the scar was described.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1999).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.  Additionally, in the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrant a 10 percent evaluation.  Id.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations warrant a 20 percent evaluation.  Id.  

Lumbosacral Strain with Spondylolisthesis

The veteran's low back strain is currently evaluated as 40 
percent disabling under Diagnostic Code 5295.  Under this 
code, a 40 percent evaluation is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent rating is the highest 
schedular evaluation assignable under Diagnostic Code 5295.  
A 40 percent evaluation is the maximum assignable for 
limitation of motion under Diagnostic Code 5292.  

Although currently evaluated at the highest evaluation under 
the Diagnostic Code 5295, also potentially relevant is 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  Under this code, a 60 percent evaluation is 
warranted when the disability is pronounced and is manifested 
by persistent symptoms that are compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disk, with little 
intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 5293.  

The current maximum rating assigned under Diagnostic Code 
5295 contemplates lumbar spine manifestations of limitation 
of motion, osteoarthritis, irregular/narrowed disc spaces, 
abnormal movement, listing of the spine and a positive 
Goldthwait's sign.  In order to qualify for the higher, 60 
percent, rating under Diagnostic Code 5293, there must be 
sciatic neuropathy and characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disk.  
Likewise, there has been no manifestation of reflex, sensory 
or motor defects of the lumbar spine.  His testimony as to 
lumbar spine pain and "catching" on movement is consistent 
with no more than the currently assigned rating.  The VA 
neurological examination in August 1999 detected no 
neurologic dysfunction, such as sciatic neuropathy.  
Likewise, the VA joint examination in September 1999 
confirmed the absence of any neurologic deficit of the lumbar 
spine.  There has been no neurologic finding relative to any 
diseased lumbar disc, although disc anomalies have been 
detailed on the February 2000 magnetic resonance imaging 
report.  In the absence of sciatic neuropathy due to 
intervertebral disc syndrome, no higher rating is assignable 
under Diagnostic Code 5293.  

The Board would point out that the current manifestations of 
lumbosacral strain with spondylolisthesis, to include 
limitation of motion, pain on motion, lumbar muscle spasms, 
degenerative arthritis, fatigability on excessive motion, 
spinal canal stenosis, bilateral pars defects, subluxation 
affecting L2-3 and L4-5, and cauda equina crowding, L2-S1 
more nearly approximate, without exceeding, the criteria for 
the current, 40 percent, rating under Diagnostic Code 5295.  
It is noted that listing of the spine and a positive 
Goldthwait's sign are also contemplated by this rating, but 
are not shown to be present.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca, supra.  In this case, however, 
the evidence of record reflects that the veteran does not 
exhibit any additional functional loss due to lumbar spine 
pain, weakened lumbar movement, excess lumbar fatigability, 
incoordination of the lumbar spine or pain on lumbar spine 
movement greater than the impairment recognized by the 
current  evaluation.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40 or 4.45 do not provide a basis for a higher rating.  

Right Knee Injury

Service connection was established for residuals of a right 
knee injury, which are shown to include right knee 
impairment-internal derangement/recurrent subluxation, rated 
as 30 percent disabling under Diagnostic Code 5257, and 
degenerative arthritis, rated as 10 percent disabling under 
Diagnostic Code 5260.  As shown by the processing of this 
appeal and the veteran's contentions, all these residuals of 
the right knee injury are before the Board for consideration.  

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a 0 percent evaluation; flexion limited to 
45 degrees warrants a 10 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5260 (1999).  Under Diagnostic 
Code 5261, extension of the leg limited to 5 degrees warrants 
a 0 percent evaluation; extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5261 (1999).  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for when it is severe.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).  

Ankylosis of the knee is rated as 40 to 60 percent disabling, 
depending on the angle of flexion.  Diagnostic Code 5256.  

Impairment of the tibia and fibula, nonunion, with loose 
motion, requiring a brace, is rated as 40 percent disabling.  
Diagnostic Code 5262.  

The veteran is shown to be unable to stand for long with 
marked right knee varus deformity, right knee pain, 
constantly needed right knee brace, marked right knee 
instability, need for a cane for walking any distance and a 
walker for walker greater distances, effusion, a lurching 
gait, and inability to rise on his heels and toes due partly 
to his right knee problems.  These manifestations have been 
rated as for severe right knee impairment under Diagnostic 
Code 5257, the highest rating provided under this Code.  He 
does not show ankylosis of the right knee, and range of 
motion, albeit limited by pain, is retained.  Therefore, a 
higher than 30 percent rating is not assignable under 
Diagnostic Code 5256.  Likewise, the right tibia and fibula 
are not shown in a state of nonunion, so that a higher than 
30 percent rating under Diagnostic Code 5262.  The Board 
realizes that the right knee is markedly unstable, afflicted 
with varus deformity and needful of a brace, but this is 
consonant with the highest rating he has assigned under 
Diagnostic Code 5257.  Except for limitation of motion with 
degenerative arthritis, the disabling manifestations of the 
right knee are not ratable in excess of the currently 
assigned 30 percent.  Diagnostic Code 5257.  

The right knee is also shown to be disabled from degenerative 
arthritis with limitation of motion due to pain.  Flexion is 
limited to 90 degrees, out of a normal range of 135-140.  
Extension is shown to be limited by 20 degrees, out of a 
normal range of 0 degrees.  Under Diagnostic Code 5261, 
extension limited to 20 degrees is rated as 30 percent 
disabling.  The current rating assigned is only 10 percent.  
Hence, the rating should be increased to the designated 
level.  There is no increase warranted for limitation of 
flexion in this case.  

Additionally, the veteran is shown to suffer from right knee 
fatigability, functional loss due to pain essentially shown 
by pain on movement and some incoordination in reference to a 
lurching gait.  The question is whether these manifestations 
are contemplated by the current ratings.  The Board finds 
that they are.  Pain with limited motion and function is 
rated with limited extension under Diagnostic Code 5261.  His 
fatigability, lurching gait, and weakened movement is covered 
by the rating for severe right knee impairment under 
Diagnostic Code 5257.  The current ratings of 30 percent for 
severe right knee impairment and limitation of extension of 
the right knee, respectively, are the highest assignable on 
the basis of the currently shown manifestations of right knee 
disablement.  

Left Shoulder Injury

The veteran's left (minor) shoulder disability is rated under 
Diagnostic Code 5203 which provides ratings for impairment of 
the clavicle or scapula.  With dislocation, a 20 percent 
evaluation is warranted.  With nonunion with loose movement, 
a 20 percent evaluation is assigned for either the major or 
minor arm.  Otherwise, impairment of function of a contiguous 
joint is to be rated.  

The Board has considered impairment in function of the 
contiguous joint under Diagnostic Code 5201 for limitation of 
motion of the arm.  With limitation of motion to 25 degrees 
from the side, a 30 percent evaluation is warranted. With 
limitation midway between the side and shoulder level, a 20 
percent evaluation is warranted. At shoulder level, a 20 
percent evaluation is assigned.  

The residuals of the veteran's left (minor) shoulder injury 
is rated as 20 percent disabling as for limitation of motion 
of the left arm under Diagnostic Code 5201.  
This is for motion that is limited midway between the side 
and the shoulder level.  The next higher rating of 30 percent 
requires motion limited to 25 degrees from the side.  
Currently, range of motion of the left shoulder is shown by 
abduction to be limited to 50 degrees.  This is a little 
better than midway between the side and the shoulder.  Other 
indications of left shoulder abnormality have been shown to 
include bursitis, tendinitis, cystic degeneration, pain, 
degenerative arthritis, and disuse capsulitis, but the 
objective evidence of disability is not shown to exceed the 
functional equivalent of limitation of motion of the arm 
midway between the side and the shoulder.  There is no 
additional left shoulder/arm pain, weakened movement, excess 
fatigability, or incoordination that would qualify for a 
disability rating in excess of the currently assigned 20 
percent.   

The veteran is not shown to suffer from ankylosis of the left 
shoulder, since he retains range of motion thereof.  He does 
not experience recurrent dislocation, nor has he sustained 
fibrous union, nonunion, or loss of the head of the left 
humerus.  Hence, the disability does not meet the 
requirements for a higher rating under Diagnostic Codes 5200 
or 5202.  

Right Lower Leg Scar

Diagnostic Code 7803 provides that scars, which are 
manifested as superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation.  
Diagnostic Code 7804 provides that scars, which are 
manifested as superficial, tender, and painful on objective 
demonstration, will be assigned a 10 percent evaluation.  
Diagnostic Code 7805 provides that scars will be rated on 
limitation of function of part affected. 38 C.F.R. § 4.118 
(1999).  

The right lower leg scar is not shown to be more than painful 
and tender on objective demonstration.  No associated 
dysfunction is shown to be present.  Most service connected 
disability of the right lower extremity centers on the right 
knee.  There has been no muscular atrophy or other 
muscular/nerve dysfunction connected with the scar.  The scar 
has not been ulcerated nor adherent.  There has been no 
underlying tissue loss, inflammation or edema.  Thus, under 
the applicable criteria for rating the scar, it is not shown 
to be more than 10 percent disabling.  

Additional Evidentiary Consideration

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board notes that 
there has been compliance with 38 C.F.R. § 3.103.  In the 
Remand, the veteran was informed of his duty to submit 
evidence and the form of evidence was suggested.  During the 
hearing, the Veterans Law Judge specifically suggested the 
submission of additional evidence and the veteran was placed 
on notice of the deficiency in the record.  Subsequent 
clinical evidence, including a report of VA rating 
examination, was submitted.  All duties have been exceeded.  
The Board does note that, based on the actions of this 
Veterans Law Judge, the combined evaluation went from 50 to 
70 percent and a total compensation rating based on 
individual unemployability was granted.  


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
with spondylolisthesis is denied.  

An evaluation in excess of 30 percent for residuals of a 
right knee injury is denied.  

An evaluation of 30 percent for degenerative arthritis of the 
right knee is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.  

An evaluation in excess of 20 percent for residuals of a left 
(minor) shoulder injury is denied.  

An evaluation in excess of 10 percent for a right lower leg 
scar is denied.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 



